                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

DESMOND F. FLETCHER, #287712,                 )
                                              )
           Plaintiff,                         )
                                              )
   v.                                         )    CIVIL ACTION NO. 2:17-CV-13-SMD
                                              )
STATE OF ALABAMA, et al.,                     )
                                              )
           Defendants.                        )

                        MEMORANDUM OPINION AND ORDER

        This 42 U.S.C. § 1983 claim is before the court on a complaint filed by Desmond

F. Fletcher, an indigent state inmate. In his complaint, Fletcher challenges actions which

occurred during his confinement at the Easterling Correctional Facility. Upon initiation of

this case, the court entered an order of procedure which instructed Fletcher that he must

“immediately inform the court . . . of any change in his address.” Doc. 4 at 4, ¶7. The

order specifically cautioned Fletcher that the failure to do so “within ten (10) days

following any change of address will result in the dismissal of this action.” Doc. 4 at 4, ¶7.

The docket indicates that Fletcher received a copy of the aforementioned order.

        On January 10, 2019, the court issued a notice of case reassignment, a copy of which

the Clerk mailed to Fletcher. The postal service returned this document to the court because

Fletcher no longer resided at the Easterling Correctional Facility – the last address he

provided for service. It is clear from the foregoing that Fletcher has failed to comply with

the requirement that he keep the court informed of his current address and, as such, the

instant case cannot properly proceed in this court.
       Based on the foregoing, the court entered an order noting Fletcher’s failure to

furnish the court with his current address and requiring “that on or before February 5, 2019

the plaintiff shall show cause why this case should not be dismissed for his failure to

comply with the order of this court [regarding provision of a current address] and his failure

to adequately prosecute this action.” Doc. 23 at 1–2. The court “specifically cautioned

[Fletcher] that if he fails to respond to this order” this case would be dismissed for such

failure. Doc. 23 at 2. As of the present date, Fletcher has failed to provide the court with

his current address pursuant to the directives of the orders entered in this case. The court

therefore concludes that this case should be dismissed.

       The court has reviewed the file to determine whether a less drastic measure than

dismissal is appropriate. See Abreu-Velez v. Board of Regents of Univ. System of Georgia,

248 F. App’x 116, 117–18 (11th Cir. 2007). After such review, the court finds that

dismissal of this case is the proper course of action. Initially, the court notes that Fletcher

is an indigent individual and the imposition of monetary or other punitive sanctions against

him would be ineffectual. Moreover, Fletcher has failed to comply with the directives of

the orders of this court regarding provision of a current address. It likewise appears that

Fletcher is simply no longer interested in the prosecution of this case and any additional

effort to secure his compliance would be unavailing and a waste of this court’s scarce

resources.

       Accordingly, the court concludes that Fletcher’s failure to comply with the orders

of this court warrants dismissal of this case. Moon v. Newsome, 863 F.2d 835, 837 (11th

Cir. 1989) (holding that, as a general rule, where a litigant has been forewarned dismissal

                                              2
for failure to obey a court order is not an abuse of discretion.). The authority of courts to

impose sanctions for failure to prosecute or obey an order is longstanding and

acknowledged by Rule 41(b) of the Federal Rules of Civil Procedure. See Link v. Wabash

R.R. Co., 370 U.S. 626, 629–30 (1962). This authority empowers the courts “to manage

their own affairs so as to achieve the orderly and expeditious disposition of cases.” Id. at

630–31; Mingo v. Sugar Cane Growers Co-Op of Fla., 864 F.2d 101, 102 (11th Cir. 1989)

(holding that a “district court possesses the inherent power to police its docket.”). “The

sanctions imposed [upon dilatory litigants] can range from a simple reprimand to an order

dismissing the action with or without prejudice.” Id.

       For the above stated reasons, it is ORDERED that:

       1. This case is dismissed without prejudice.

       2.   No costs are taxed herein.

       A separate Final Judgment will be entered in accordance with this Memorandum

Opinion and Order.

       Done this 11th day of February, 2019.



                               /s/ Stephen M. Doyle
                              UNITED STATES MAGISTRATE JUDGE




                                             3
